IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-40383
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,
versus

FRANCISCO HERMAN,

                                      Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-94-CR-218-1
                        - - - - - - - - - -
                         (October 19, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

PER CURIAM:*

     Francisco Herman challenges the district court's finding

that he obstructed justice and its refusal to grant a downward

adjustment for acceptance of responsibility.

     The adjustment for obstruction of justice may be appropriate

if the defendant threatens, intimidates, or otherwise unlawfully

influences a co-defendant, witness, or juror, directly or

indirectly, or attempts to do so.   U.S.S.G. § 3C1.1, comment.

(n.3(a)); see United States v. Graves, 5 F.3d 1546, 1555 (5th


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-40383
                                -2-

Cir. 1993), cert. denied, 114 S. Ct. 1829 (1994).    The evidence

submitted at sentencing amply demonstrated that Herman schemed to

discredit the testimony of his codefendant, Miguel Angel Adame,

in an attempt to exonerate Herman's girlfriend, Kimberly Miles.

Accordingly, the district court did not err in finding that

Herman attempted to obstruct justice.     Graves, 5 F.3d at 1555

(district court's finding that a defendant has obstructed justice

under § 3C1.1 is a factual finding reviewed for clear error).

     "Conduct resulting in an enhancement under § 3C1.1 . . .

ordinarily indicates that the defendant has not accepted

responsibility for his criminal conduct."    U.S.S.G. § 3E1.1 n.4.

This court applies a very deferential standard of review to a

district court's refusal to credit a defendant's acceptance of

responsibility.   See United States v. Thomas, 12 F.3d 1350, 1372

& n.39 (5th Cir.) (applying "clearly erroneous" standard and

noting, that there "appear[ed] to be no practical difference"

between that standard and the "without foundation" or "great

deference" standards used in other cases) (internal quotations

and citations omitted), cert. denied, 114 S. Ct. 1861, 2119

(1994).

     The evidence demonstrated that Herman not only obstructed

justice by attempting to influence the testimony of others, but

that he also lied about this scheme at sentencing.    Accordingly,

the district court did not err in determining that Herman was not

entitled to a reduction for acceptance of responsibility.

     The judgment of the district court is AFFIRMED.